Case 3:18-cv-02288-JFS Document 50 Filed 09/21/20 Page 1 of 9

 

| UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

 

-ANIMALSCAN, LLC,
Plaintiff, | CIVIL ACTION NO. 3:18-cv-02288
v. SS (SAPORITO, M.J.)
LIVE OAK VETERINARY Wit pelle
- . . 62 £ .
- SPECIALISTS, LLC, et al., Pp, “ARR
Defendants. ON ne
erenaants. . -
| BO
CLE

MEMORANDUM

This matter is before the court on the motion to amend answer by | |
adding affirmative defenses and crossclaim filed by the | defendants,
Covert Aire, LLC (“Covert Aire”) and Michael Covert (“Covert”). (Doc.
48).
I Statement of Facts

As we write solely for the parties, we incorporate by reference the |
factual background as recited by the Honorable Malachy E. Mannion in.
his Memorandum dated August 13, 2019, on the defendants’ motion to |
dismiss. (Doc. 6; Doc. 15:). In addition, we also find the following facts
pertinent to our determination of the motion before us. Before the parties

consented to the jurisdiction of the undersigned, Judge Mannion issued

1
 

Case 3:18-cv-02288-JFS Document 50 Filed 09/21/20 Page 2 of 9

a scheduling order on November 18, 2019, which set forth a deadline for
| the amendment of pleadings as April 1, 2020. (oc. 27). Original counsel :
for Covert Aire and Covert entered an appearance on December 5, 2018, |
and answered the complaint on September 29, 2019. (Doe. 5; Doc. 21).
Upon a joint motion to extend the case management deadlines, we
ordered that fact discovery be completed by November 2, 2020; plaintiff Ss.
expert reports shall be due on November 2, 2020; defendants’ expert
reports shall be due on December 1, 2020; dispositive motions shall be
filed by December 14, 2020; and expert discovery be completed by March
81, 2021. (Doe. 32). ‘
New counsel for Covert Aire and Covert entered appearances on
June 23, 2020, June 24, 2020, and July 27, 2020, respectively. (Doc. 38:
Doc; 39; Doc. 44). On July: 22, 2020, Covert Aire and Covert filed their
motion to amend (Doc. 43), which is before us for disposition. The motion
- has be: been fully briefed and is ripe fora decision. For the reasons set forth .
herein, we will grant the motion. _
I. Legal: Standards
Federal Rule of Civil Procedure 15(a) sets out the standard for |

granting leave to amend a pleading when, | as is the case here, a
 

Case 3:18-cv-02288-JFS Document 50 Filed 09/21/20 Page 3 of 9

responsive pleading has been served: “a party may amend its pleading
only with the opposing party’s written consent or the court’s leave.” Fed.
R. Civ. P. 15(a). The Rule clearly states that “[t]he court should freely
give leave when justice so requires.” Id. Nonetheless, the policy favoring
liberal amendments 1s not “unbounded.” Dole v. Arco Chem. Co., 921 F.2d |
484, 487 (8d Cir..1990). The decision whether to grant or to deny a motion
for leave to amend rests within the sound discretion of the district, court.
oman v. Davis, 371 U. S. 178, 182 (1962); Waterfront Renaissance Assoc
v. Phila., 701 F. Supp. 2d 633, 639 (E. D. Pa. 2010). A district court may
deny leave to amend a complaint where “ ‘it is apparent from the record.
that (1) the moving party has demonstrated undue delay, bad faith or |
dilatory motives, (2) the amendment would be futile, or 3) the
amendment would prejudice the other party.” Lake v. Arnold, 232 F.3d
860, 373 (8d Cir. 2000) (citing Foman, 371 U.S. at 182).

"Federal Rule of Civil Procedure 13 governs ss crossclaims and permits
any party to the lawsuit to assert a claim against a co-party, if the claim
arises out of the transaction or occurrence that is the subject matter of
the original action or counterclaim, or if the claim relates to any property

that is the subject matter of the original action.
Case 3:18-cv-02288-JFS Document 50 Filed 09/21/20 Page 4 of 9.

TT, Discussion

In their motion to amend, Covert Aire and Covert argue that their
defense was assumed by new counsel on June 23, 2020, and just over two
weeks later, on July 8, 2020, new counsel advised counsel for the other
parties of the intention to amend the answer to the complaint to add
affirmative defenses and a cross-claim against the co-defendants. (Doc.
45, at 3). In their brief in opposition, the defendants Live Oak Veterinary
Specialists, LLC and Jason King (the “Live Oak defendants”) contend
that Covert Aire and Covert filed an answer on September 29, 2019, and
the time to file amended pleadings expired on April 1, 2020. Thus, they
contend that they would be prejudiced if we granted leave to amend.
(Doc. 47, at 4).

a. Undue Delay

In the Third Circuit, delay alone does not justify denying a motion
to amend. Veneziale v. Quest Diagnostics, Civ. Action No. 11-487 9 2013
WL 4551178 *1 (ED. Pa. Aug. 28, 2013). Delay becomes ‘undue’ when it |
places an unwarranted burden on the court, or prejudicial when it places
an unfair burden on the opposing party. Id. 2013 WL 4551178 #9, The 7

question of undue delay requires the court to focus on the movant’s
Case 3:18-cv-02288-JFS Document 50 Filed 09/21/20 Page 5 of 9

reasons for not amending sooner, “while bearing in mind the liberal
pleading philosophy of the federal rules.” Cureton v. National Collegiate
Athletic Ass’n, 252 F.3d 267, 27 3 (3d Cir. 2001). Whether delay is undue
depends on the facts and circumstances of the case. Nat’ Recovery
Agency, Inc. v. AIG Domestic Claims, Inc., No. 05-cv-0033, 2006 WL
1289545 *4 (M.D. Pa. May 9, 2006),
. Here, the movants maintain that their new counsel thought it
advantageous for them to seek leave to amend the answer to include
affirmative defenses and crossclaims against the Live Oak defendants.
It is undisputed that the court sot April 1, 2020, as the final date for the
amendment of the pleadings. | (Doc. 2). New counsel entered .
appearances (Doc. 38; Doc. 39: Doc. 44) beginning on June 23, 2020, and

they filed the motion to amend one month later—July 23, 2020. The

-. movants indicate in their brief that their new counsel gave notice of

intention to seek leave to amend the answer to the other counsel on J uly
8, 2020—about two weeks after they entered an. appearance. We note
that during this time, on July 10, 2020, the plaintiff filed its answer to
counterclaim and affirmative defenses with respect to the counterclaim

of the Live Oak defendants. (Doc. 42). The Live Oak defendants do not

5

 
Case 3:18-cv-02288-JFS_ Document 50 Filed 09/21/20 Page 60f.9 —

maintain that either Covert Air or Covert engaged in bad faith or dilatory
motives. As delay alone is an. insufficient ground to deny leave to amend,
we see no basis to deny the proposed amendment based on undue delay.
Cornell & Co., Inc. v. Occupational Safety & Health Review Comm’n., 573
F.2d 823 (3d Cir. 1978).
b. Futility

In assessing “futility” the district court applies the same standard
of legal sufficiency as applies under Rule 12(6)(6). Shane v. Fauver, 213
F.3d 113 (3d Cir. 2000) (citations omitted). Under this standard, a court
must take all the well-pleaded allegations as true, conatriie the [amended .
pleading] in the light most favorable to the non-moving party. Vallies v |
Sky Bank, 432 F.3d 493, 494 (3d Cir. 2006). A claim has facial
plausibility when the plaintitt pleads factual content ‘that allows the
court to draw the reasonable inference that the defendant is hable for the
misconduct alleged. Bank v. City of Philadelphia, 991 F. Supp. 2d 523,
527 (3d Cir. 2014).

Here, the Live Oak defendants contend. that in the “proposed
amended answer asserting a crossclaim against them, Covert Aire and

Covert fail to plead facts to establish any claim against either of the Live

 

 

 
 

Case 3:18-cv-02288-JFS Document 50 Filed 09/21/20 Page 7 of 9

Oak defendants. We disagree. In the proposed amended crossclaim _
against the Live Oak defendants, Covert Aire and Covert incorporate “all
the allegations contained in the Plaintiff s Complaint” against. the
codefendants. (Doc. 43, at 39-40). In doing so, they assert crossclaims
for indemnity and contribution. (/d.). The allegations in the plaintiffs
complaint are sufficient to put the Live Oak defendants on notice of the
proposed crossclaims which the movants wish to assert.
CG. Prejudice
We now turn to the issue whether the amendment would prejudice
the Live Oak defendants. Substantial or undue prejudice to the non- — |
moving party isa sufficient ground for denial of leave to amend. Lorenz
v. CSX Corp., 1 F.3d 1406, 1414 (3d Cir. 1993). The issue of prejudice
requires that we focus on the hardship to the [nonmoving party] if the
amendment were s permitted, Adams v. Gould, Ine., 739 F.2d 858, 868 (8d
Cir. 1984), The burden is on the nonmoving party to establish prejudice
and the burden i is high. Dole, 921 F.2d at 488. The nonmoving party
has a heavier burden than merely claiming prejudice, it must show that
an unfair disadvantage or “deprivation will result by allowing the

amendment. Heyl & Patterson Int, Ine. v. F.D. Rich Hous., Inc., 663

 
a

Case 3:18-cv-02288-JFS Document 50 Filed.09/21/20 Page 8 of 9

F.2d 419, 426 (3d Cir.1981). Prejudice has been defined as “undue
difficulty in prosecuting a lawsuit as a result of a change of tactics or
theories on the part of the other party.” Hesling v. Avon Grove Sch. Dist.,
428 F. Supp.2d 262, 278 (E D. Pa. 2006); Deakyne v.. Comm'rs of Lewes,
416 F.2d 290, 300 (3d Cir.1996). To establish prejudice, the non-moving
party must make a showing that allowing the amended pleading would
(1) require the non-moving party to expend significant additional
resources to conduct discovery and prepare for trial, (2) significantly
delay the resolution of the dispute, or (8) prevent a party from bringing a
timely action in another jurisdiction. See Long v. Wilson, 393 F.3d 390,
400 (3d Cir. 2004). To successfully oppose a plaintiff's motion, the
defendant must “demonstrate that fits] ability to present fits] case would
be seriously impaired were amendment allowed.” Dole, 921 F.2d at 488.
Here, the Live Oak defendants do not. specifically address the
prejudice prong of the analysis other than to state that “prejudice would
be especially acute given the months-long passage of this Court’s
generous deadline for amending pleadings.” (Doc. 47, at 5).
Nevertheless, we have considered whether allowing the proposed

amendment would result in additional discovery; cost, and preparation
‘Case 3:18-cv-02288-JFS Document 50 Filed 09/21/20 PageQof9 .

to defend against new facts or new theories and we find none, as the
v issues do not change. The Live Oak defendants are still required to”
defend the allegations of the complaint and prosecute the allegations of
_ their counterclaim against the plaintiff. Also, granting the amendment :
will not significantly delay the resolution of the dispute nor impair the
Live Oak defendants’ presentation of their case. Finally, we see no
impairment which would prevent a party from bringing a timely action
in another jurisdiction.

For all the foregoing reasons, we will grant the motion to amend
filed by Covert Aire and Covert.

An appropriate order follows.

sagt Falafincl,

OSEPH F. SAPGRITO, JR.~
" United States Mgr J udge

Dated: September 21, 2020
